Citation Nr: 1340728	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  10-33 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for C-5 fracture with fusion of C4-C6 and degenerative disc disease (DDD) of the cervical spine.

2.  Entitlement to an initial rating in excess of 30 percent for depression.

3.  Whether a reduction from a 20 percent disability rating to a noncompensable rating for radiculopathy of the left upper extremity, effective March 6, 2009, was proper.

4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left upper extremity.

5.  Whether new and material evidence has been presented to reopen a service connection claim for numbness and tingling of the right upper extremity (also claimed as neuropathy), to include as secondary to C-5 fracture with fusion of C4-C6 and DDD of the cervical spine, and if so, whether service connection may be granted.

6.  Whether new and material evidence has been presented to reopen a service connection claim for tinnitus, and if so, whether service connection may be granted.

7.  Whether new and material evidence has been presented to reopen a service connection claim for headaches, to include as secondary to C-5 fracture with fusion of C4-C6 and DDD of the cervical spine, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2006 and August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The March 2006 rating decision declined to reopen claims for service connection for tinnitus, headaches, and bilateral numbness of the hands and arms, to include as secondary to C-5 fracture with fusion of C4-C6 and DDD of the cervical spine.  The August 2009 rating decision 1) confirmed and continued a 20 percent disability rating for C-5 fracture with fusion of C4-C6 and DDD of the cervical spine, 2) reduced the disability evaluation for radiculopathy of the left upper extremity from a 20 percent rating to a noncompensable rating, and 3) granted service connection for depression, assigning an initial 30 percent disability rating.

By way of background, a December 2006 rating decision 1) denied service connection for depression, 2) granted an increased rating of 20 percent for C-5 fracture with fusion of C4-C6 and DDD of the cervical spine, and 3) assigned an initial rating of 20 percent for radiculopathy of the left upper extremity.  Within one year of this determination, the Veteran did not express disagreement with the denial or disability evaluations, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156(b); 20.201 (2013); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the December 2006 rating action became final.  

With respect to the service connection claim for his right upper extremity, the Veteran filed a request to reopen this claim in November 1999, characterizing it as pain of the upper extremities and tingling of the hands.  The Board notes that this claim was not adjudicated until March 2006, when the RO declined to reopen the claim for "condition of both hands and arms with numbness as secondary to C-5 fracture, cervical spine with fusion of C4-C6."  The Veteran timely filed an NOD in September 2006 and the RO issued another rating decision in August 2009 declining to reopen the claim.  However, under Jones v. Shinseki, 619 F.3d 1368 (Fed. Cir. 2010), this is insufficient as the claim may only be resolved by appellate adjudication.  The RO finally issued a Statement of the Case (SOC) in March 2010 and the Veteran timely perfected an appeal.  Thus the Board finds that the November 1999 claim to reopen is the claim from which this appeal arose, and the March 2006 rating action is the proper determination certified for appellate review.   38 C.F.R. §§ 20.200, 20.201, 20.302 (2013).

In a July 1997 rating decision, the RO denied service connection for tinnitus and headaches, to include as secondary to C-5 fracture with fusion of C4-C6 and DDD of the cervical spine.  The Veteran did not file an NOD with the July 1997 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie.  Thus, the July 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).

In November 2011, the Veteran and his spouse testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript has been associated with the claims file.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

As discussed in further detail below, the Board is reopening the claim for service connection for numbness and tingling of the right upper extremity (also claimed as neuropathy) because new and material evidence has been received; however, as further development is needed prior to adjudication, the merits of the issues are addressed in the REMAND portion of the decision below.  Additionally, the issues of 1) whether new and material evidence has been presented to reopen service connection claims for tinnitus and headaches, and 2) entitlement to higher ratings for C-5 fracture with fusion of C4-C6 and DDD of the cervical spine, radiculopathy of the left upper extremity, and depression are also addressed in the REMAND portion of the decision below.  All six of these issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a July 1997 rating decision, the RO denied the Veteran's claim of service connection for disability of the hands (claimed as numbness and tingles of the hands).  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

2.  The evidence received since the July 1997 rating decision relates to an unestablished fact necessary to substantiate the claim and is not cumulative or redundant of evidence already of record.

3.  At the time of the August 2009 reduction of the schedular disability rating for radiculopathy of the left upper extremity, effective March 6, 2009, the disability rating of 20 percent had been in effect for less than five years.

4.  In its August 2009 rating decision reducing the disability rating for the service-connected radiculopathy of the left upper extremity, effective March 6, 2009, the RO failed to meet the due process requirements in executing such a reduction. 


CONCLUSIONS OF LAW

1.  The unappealed July 1997 rating decision that denied service connection for disability of the hands (claimed as numbness and tingles of the hands), is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for numbness and tingling of the right upper extremity (also claimed as neuropathy).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for restoration of a 20 percent disability rating for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.124a, Diagnostic Code 8513 (2013). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the claim

The Veteran seeks to reopen his previously denied claim of service connection for numbness and tingling of the right upper extremity (also claimed as neuropathy).

Rating actions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The Veteran has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a).

In this case, the Veteran did not file an NOD with the July 1997 rating decision that denied service connection for disability of the hands (claimed as numbness and tingles of the hands) and no additional evidence pertinent to the issue was physically or constructively associated with the claims file within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); see also Bond; Buie.  Thus, the July 1997 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

Where, as here, a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).  Moreover, where, as here, the prior final decision was an unappealed RO rating decision, the United States Court of Appeals for the Federal Circuit has held that "the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Thus, the Board must now consider whether new and material evidence has been submitted to reopen the previously denied claim.

In making this determination, the Board must review all of the evidence submitted since the last final rating decision.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence will raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Id. at 117.  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The prior evidence considered in the final July 1997 denial consisted of the Veteran's service treatment records, service personnel records, and a May 1997 VA examination report.  The basis of the final denial was a lack of evidence of a neurological deficit associated with the cervical spine disability.

Since the July 1997 rating decision, new evidence added to the record consists of VA treatment records dated after July 2000, VA examination reports dated in December 1999, February 2006, and March 2009, hearing testimony, and lay statements from the Veteran and his friends.  This evidence includes treatment records diagnosing neurological impairments of the upper extremities in connection with the C-5 fracture with fusion of C4-C6 and DDD of the cervical spine.  The absence of evidence a neurological deficit associated with the cervical spine disability was the element of service connection upon which the prior denial was based.  Accordingly, this evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim.  It is therefore material and sufficient to reopen the previously-denied claim.  Shade.  The Board reopens the Veteran's claim of entitlement to service connection for numbness and tingling of the right upper extremity (also claimed as neuropathy) for a de novo review on the merits.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

II.  Reduction Improper

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

As discussed in the Introduction section, the December 2006 rating decision assigning an initial rating of 20 percent for radiculopathy of the left upper extremity, effective October 19, 2005, became final.  In February 2009 the Veteran filed a claim for an increased rating, and in August 2009, the RO issued a decision reducing the rating to noncompensable, effective March 6, 2009.  This reduction was made without 1) a proposal notice, 2) a 60 day period to submit any additional evidence to show that his rating should not be reduced, or 3) any mention of a predetermination hearing.  Further, it was made effective before the date of the rating decision, long before the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action would have expired.

Thus, the Board finds that the RO failed to meet the procedural requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability rating from 20 to 0 percent for radiculopathy of the left upper extremity.  Therefore, the reduction was improper.  

In this regard, the Board notes that the RO apparently found that with the award of service connection for depression at 30 percent disabling in the same rating action that reduced the left upper extremity rating to 0 percent, the Veteran's overall combined rating was not being reduced.  However, with the effective date for the 30 percent rating assigned from February 4, 2009; and the effective date of the reduction from March 6, 2009, it is apparent that there was a one month period when 30 percent rating for depression, and what had been the 20 percent rating for left upper extremity overlapped.  It cannot be persuasively argued that the Veteran's combined ratings had remained the same throughout the relevant period.  


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for numbness and tingling of the right upper extremity (also claimed as neuropathy), and to this extent the appeal is granted.  

Entitlement to restoration of a 20 percent rating for radiculopathy of the left upper extremity, effective March 6, 2009, is granted.




REMAND

The Veteran seeks 1) service connection for numbness and tingling of the right upper extremity (also claimed as neuropathy), 2) to reopen service connection claims for tinnitus and headaches, and 3) higher ratings for service-connected C-5 fracture with fusion of C4-C6 and DDD of the cervical spine, radiculopathy of the left upper extremity, and depression.  For the reasons that follow, his claims must be remanded.

Relevant to all claims, the Veteran has stated that he receives care at the Muskogee VA Medical Center (VAMC), and the most recent treatment records in the claims file are dated March 2010.  Additionally, the claims file appears to be missing identified VA treatment records dated between October 2006 and September 2007.  Thus, any relevant VA treatment records dated during this period and after March 2010 should be obtained.

I.  Tinnitus and headaches

As discussed in the Introduction, the July 1997 rating decision denying service connection for tinnitus and headaches became final.  In December 2005 the Veteran requested to reopen these claims.  In a March 2006 rating decision, the RO declined to reopen claims for service connection for tinnitus and headaches, to include as secondary to C-5 fracture with fusion of C4-C6 and DDD of the cervical spine.  In May 2006, the Veteran submitted an NOD with the March 2006 rating decision specifically identifying the issue of entitlement to service connection for headaches.  In September 2006, the Veteran submitted a letter disagreeing with the denial of tinnitus, and the Board accepts this letter as an NOD with the March 2006 rating decision  See 38 C.F.R. § 20.201 (2013).  To date, however, the RO has not issued the Veteran an SOC with respect to these claims.  

Because the Veteran timely filed NODs to the RO's March 2006 rating decision and the RO failed to issue him an SOC on the issues, the matters remain pending and in appellate status until the benefit sought on appeal is granted, i.e., service connection, or a Board decision resolves the appeal.  See Jones, 619 F.3d 1368 (where an NOD is filed and no SOC is issued, the claim is resolved by a later appellate adjudication of a subsequent claim where the claim stems from the same underlying disorder and the claimed disability is identical or substantially similar).  The RO issued another rating decision in December 2006 denying service connection for tinnitus.  However, under Jones, this is insufficient as the claim may only be resolved by appellate adjudication.

Under the circumstances, the Board has no discretion and is obliged to remand these issues to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997). 

II.  Cervical spine, left upper extremity, and depression

At his November 2011 hearing, the Veteran reported that his C-5 fracture with fusion of C4-C6 and DDD of the cervical spine, radiculopathy of the left upper extremity, and depression have all worsened since the most recent examinations, which were conducted in March 2009 and May 2009.  As such, VA is required to afford him contemporaneous VA examinations to assess the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, these claims must be remanded.

III.  Right upper extremity

Reopening the service connection claim for numbness and tingling of the right upper extremity (also claimed as neuropathy) does not end that inquiry.  Rather, the claim must now be considered on the merits.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence shows that the Veteran has consistently reported numbness and tingling in both of his hands since he filed his claim in April 1997.  His subjective reports of symptoms are competent, consistent, and credible.  Medical records show that on several occasions neurological symptoms of the arms and hands have been associated with C-5 fracture with fusion of C4-C6 and DDD of the cervical spine.  Service connection has been granted for the Veteran's similar left arm symptoms as secondary to C-5 fracture with fusion of C4-C6 and DDD of the cervical spine.  The regulations at 38 C.F.R. § 3.159(c)(4) present a low threshold for the requirement that evidence indicate that the claimed disability may be associated with in-service injuries for the purposes of a VA examination.  In this case, the Board finds that the record does not contain sufficient evidence for the Board to make a decision on the claim.  Therefore, a remand is necessary to afford the Veteran a VA examination to address the etiology of any currently-diagnosed neurologic impairment of the right upper extremity.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his requests to reopen claims of entitlement to service connection for tinnitus and headaches, to include as secondary to C-5 fracture with fusion of C4-C6 and DDD of the cervical spine, to include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.

2.  Obtain all VA treatment records from the Muskogee VAMC dated from October 2006 to September 2007, and after March 2010 which are relevant to the cervical spine, neurologic impairments of the bilateral upper extremities, depression, tinnitus, and headaches.

3.  After associating any additional records with the claims file, schedule the Veteran for an appropriate VA examination to determine the severity of his C-5 fracture with fusion of C4-C6 and DDD of the cervical spine.  The examiner should be provided with the Veteran's entire claims file (both the paper file and any electronic portion of the file) for review in conjunction with the examination, and should note such review in his or her report.  All necessary tests should be performed and the results reported.

4.  Schedule the Veteran for an appropriate VA examination to determine the severity of his radiculopathy of the left upper extremity.  The examiner should be provided with the Veteran's entire claims file (both the paper file and any electronic portion of the file) for review in conjunction with the examination, and should note such review in his or her report.  All necessary tests should be performed and the results reported.

5.  Schedule the Veteran for an appropriate VA examination to determine the severity of his depression.  The examiner should be provided with the Veteran's entire claims file (both the paper file and any electronic portion of the file) for review in conjunction with the examination, and should note such review in his or her report.  All necessary tests should be performed and the results reported.

6.  Schedule the Veteran for an appropriate VA examination to address the etiology of any neurologic impairments of the right upper extremity diagnosed since April 1997.  The examiner should review the Veteran's claims file in conjunction with his examination.  After conducting any necessary tests, the examiner should:

a)  Identify any neurological impairments of the right arm diagnosed since April 1997.

b)  For each diagnosis, state whether it is at least as likely as not (50 percent probability or greater) that the diagnosis:

i.  had its onset in service, or is otherwise related to service; or 

ii.  was caused or aggravated, at least in part, by his service-connected C-5 fracture with fusion of C4-C6 and DDD of the cervical spine.  

The examiner should describe all findings in detail and provide a complete rationale for all opinions offered.  If the examiner is unable to provide the requested opinions without resort to speculation, the reasons for that should be explained, noting particularly whether it is the limits of medical knowledge that prevent providing the opinion or missing facts.  If it is missing facts, the information that is necessary to provide a non-speculative opinion should be described to the extent possible.  

7.  Then, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


